Exhibit 10.1

AGREEMENT

This Agreement, dated as of November 10, 2016, is by and among PRGX Global,
Inc., a Georgia corporation (the “Company”), Matthew A. Drapkin, an individual
resident of Connecticut (“Drapkin”), Northern Right Capital Management, L.P., a
Texas limited partnership, Northern Right Capital (QP), L.P., a Texas limited
partnership, and BC Advisors, LLC, a Texas limited liability company (the
foregoing (other than the Company) collectively with any Affiliate or Associate
thereof, the “Shareholder Group”).

WHEREAS, the Company and the Shareholder Group have come to an agreement
regarding the appointment of Drapkin to the Board of Directors of the Company
and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
provided that neither “Affiliate” nor “Associate” shall include (i) any person
that is a publicly held concern and otherwise would be an Affiliate or Associate
solely by reason of the fact that a principal of any member of the Shareholder
Group serves as a member of the board of directors or similar governing body of
such concern, (ii) such principal solely in his or her capacity as a member of
the board of directors or other similar governing body of such concern, or
(iii) any entity which is an Associate solely by reason of clause (1) of the
definition of Associate in Rule 12b-2 (provided, however, that nothing in this
clause (iii) shall affect whether such entity is an Affiliate or an Associate
under any other provision thereof).

(b) “Annual Meeting” means any annual meeting of the shareholders of the
Company.

(c) The terms “beneficial owner” and “beneficial ownership” shall have the
respective meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act except that a person shall also be deemed to be the beneficial
owner of all shares of Common Stock which are referenced in any Derivative
Instrument.

(d) “Board” means the board of directors of the Company.

(e) “Common Stock” means the common stock of the Company, no par value.

(f) “Compensation Committee” means the Compensation Committee of the Board.

(g) “Competitive Business” means any company or business that provides accounts
payable recovery audit services, contract compliance audit services, supplier
information management services, or spend analytics services focused on
improving clients’ procure-to-pay processes, transaction accuracy or management
of suppliers.

(h) “Derivative Instrument” shall mean any option, warrant, convertible
security, stock appreciation right, or similar right with an exercise or
conversion privilege for or into any class or series of shares of the Company or
with a value all or substantially all of which is derived from the value of any
class or series of shares of the Company, whether capable of being settled in
stock or cash or both.



--------------------------------------------------------------------------------

(i) “Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Board.

(j) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature, including any governmental authority.

(k) “Shareholder Group Event” means the earlier to occur of:

(i) the first date on which the Shareholder Group does not have beneficial
ownership of 3% or more of the outstanding Common Stock. The number of
outstanding shares of Common Stock shall be based on the latest annual,
quarterly or other report of the Company filed with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act; and

(ii) the date on which any member of the Shareholder Group breaches in any
material respect any of his or its representations, warranties, commitments or
obligations set forth in Sections 3, 5, 6, 7, 8, 9, 10, 14, or 15 (which, for
the avoidance of doubt, shall include the failure of any member of the
Shareholder Group to cause its respective Affiliates and Associates to comply
with and perform such representations, warranties, commitments or obligations as
if they were a party hereto and bound thereby), and such breach has not been
cured within ten (10) business days following written notice of such breach so
long as such breach is curable.

(l) “Standstill Period” means the period from the date hereof and ending:

(i) if, pursuant to Section 4(c), the Board resolves to recommend Drapkin for
election to the Board at the Company’s Annual Meeting to be held in 2018 (the
“2018 Annual Meeting”), on the date on which Drapkin ceases to be a member of
the Board;

(ii) if, pursuant to Section 4(c), the Board resolves not to recommend Drapkin
for election to the Board at the Company’s 2018 Annual Meeting, on the date on
which Drapkin resigns from the Board in accordance with Section 9(b);

provided that the Standstill Period shall end on such date, if any, on which the
Company breaches in any material respect any of its representations, warranties,
commitments or obligations set forth in Sections 2, 4, 11, 12, 13, 15 or 17 and
such breach has not been cured within ten (10) business days following written
notice of such breach, so long as such breach is curable (with the understanding
that a breach of Section 4(c) is not curable); and

provided further that if there is a Shareholder Group Event, the Standstill
Period shall end on the date on which Drapkin resigns from the Board in
accordance with Section 9(a).

(m) “Timely Notice Deadline” means, with respect to any Annual Meeting, the last
date upon which a notice to the Secretary of the Company of nominations of
persons for election to the Board at such Annual Meeting or the proposal of
business at such Annual Meeting would be considered “timely” under the Company’s
Bylaws.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree, in each case that is applicable to the Company, or
(ii) result in any material breach or material violation of, or constitute a
material default (or an event which with notice or lapse of time or both could
become a material default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a party or by which it is bound and which is
material to the Company’s business or operations.

3. Representations and Warranties of the Shareholder Group. Each member of the
Shareholder Group jointly and severally represents and warrants with respect to
himself or itself and each other member of the Shareholder Group as follows as
of the date hereof:

(a) Such member has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such member, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by such member, constitutes a valid and binding obligation and agreement of such
member, and is enforceable against such member in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by such member
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to him or it, or (ii) result in any
material breach or material violation of, or constitute a material default (or
an event which with notice or lapse of time or both could become a material
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, (A) any organizational document, if an entity, or (B) any agreement,
contract, commitment, understanding or arrangement, in each case to which he or
it is a party or by which he or it is bound and which is material to the
Shareholder Group’s business or operations.

 

3



--------------------------------------------------------------------------------

(d) As of the date hereof, such member is the beneficial owner of the number of
shares of Common Stock as set forth on Annex A attached hereto. No other
Affiliate or Associate of such member beneficially owns any shares of Common
Stock. As of the date hereof, the members of the Shareholder Group, including
their Affiliates and Associates, do not beneficially own any Derivative
Instruments. At all times during the Standstill Period during which the
Shareholder Group is not required to publicly disclose its beneficial ownership
of the Common Stock through Schedule 13D filings made with the SEC, the
Shareholder Group shall disclose its beneficial ownership of Common Stock to the
Company on a quarterly basis and otherwise as reasonably requested by the
Company.

(e) Drapkin consents and agrees to serve as a director of the Company as of the
date hereof in accordance with the terms of this Agreement.

4. Appointment of Directors; Related Matters.

(a) Provided that a Shareholder Group Event has not occurred, the Board shall,
on the date hereof:

i. increase the size of the Board to seven (7) directors; and

ii. appoint Drapkin to the Board as a member of the class of directors scheduled
to be next elected at the 2018 Annual Meeting (Class I).

(b) Provided that (i) a Shareholder Group Event has not occurred; (ii) Drapkin
consents to serve; (iii) Drapkin has not, in any material respect, violated any
of the Company’s policies, procedures, and guidelines applicable to members of
the Board, including, without limitation, the Company’s Code of Conduct,
Securities Trades Policy, the Corporate Governance Principles and the charter of
any Board committee on which he has served (the “Company Policies”); (iv) none
of the disqualifying events specified in Rule 506(d) of the Securities Act of
1933, as amended, have occurred with respect to Drapkin; and (v) no event has
occurred with respect to Drapkin that would require disclosure under Item 401(f)
of Regulation S-K other than events that would require disclosure under
Item 401(f)(1) of Regulation S-K with respect to any partnership, corporation or
business association of which Drapkin is or was a partner or an executive
officer (other than entities comprising the Shareholder Group), the Board and
the Nominating and Corporate Governance Committee shall nominate Drapkin for
election as a director at the Annual Meeting to be held in 2017 (the “2017
Annual Meeting”). If nominated, the Company shall recommend that the Company’s
shareholders vote, and shall solicit proxies, in favor of the election of
Drapkin at the 2017 Annual Meeting and otherwise support Drapkin for election in
a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees.

(c) Provided that a Shareholder Group Event has not occurred, at least
forty-five (45) days prior to the Timely Notice Deadline for the 2018 Annual
Meeting, the Company will notify the Shareholder Group whether the Nominating
and Corporate Governance Committee or the Board, as applicable, has resolved to
recommend Drapkin for election to the Board at the 2018 Annual Meeting.

(d) The Company agrees to (i) appoint Drapkin to either the Nominating and
Corporate Governance Committee or Compensation Committee, as determined by the
Board, prior to December 13, 2016 and agrees that Drapkin shall continue to be a
member of either committee, as determined by the Board unless Drapkin’s
membership thereon shall cause the composition of the Nominating and Corporate
Governance Committee or Compensation Committee, as applicable, not to comply
with

 

4



--------------------------------------------------------------------------------

applicable law, securities exchange rules or ISS guidelines (other than as a
direct result of actions or omissions by the Company) and (ii) the Company will
consider Drapkin, in good faith, for membership on any committee of the Board
that may be constituted to evaluate strategic opportunities or transactions for
the Company.

5. Voting. At all shareholder meetings during the Standstill Period, each member
of the Shareholder Group shall cause all shares of Common Stock owned of record
or beneficially owned by it or its respective Affiliates or Associates to be
present for quorum purposes and to be voted (i) in favor of all directors
nominated by the Board for election and against the removal of any directors
whose removal is not recommended by the Board, (ii) in favor of the Board’s
recommendation regarding appointment of the Company’s independent registered
public accounting firm, and (iii) in favor of the Board’s recommendation with
respect to any advisory vote on executive compensation.

6. Standstill. Each member of the Shareholder Group agrees that during the
Standstill Period he or it will not, and he or it will cause each of such
person’s respective Affiliates, Associates and agents and any other persons
acting on his or its behalf not to:

(a) acquire, offer to acquire or agree to acquire by purchase, tender offer,
exchange offer, agreement or business combination or any other manner beneficial
ownership of any securities of the Company, if after completion of such
acquisition or proposed acquisition, the members of the Shareholder Group, in
the aggregate, would beneficially own more than ten percent (10%) of the
outstanding shares of Common Stock (based on the latest annual, quarterly or
other report of the Company filed with the SEC pursuant to Section 13 or 15(d)
of the Exchange Act), excluding the acquisition of equity-based compensation
pursuant to Section 11 hereof and the exercise of any options or conversion of
any convertible securities comprising such equity-based compensation;

(b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

(c) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than (i) with
other members of the Shareholder Group or one or more of their Affiliates
(provided that any such Affiliate signs a joinder to this Agreement), (ii) to
the extent such a group may be deemed to result with the Company any of its
Affiliates as a result of this Agreement or (iii) a voting agreement entered
into pursuant to a Sale Transaction (as defined below) which has been approved
by a majority of the Board;

(d) engage in discussions with other shareholders of the Company, solicit
proxies or written consents of shareholders, or otherwise conduct any nonbinding
referendum with respect to the Common Stock, or make, or in any way encourage,
influence or participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act, in each
case, to vote, or advise, encourage or influence any person with respect to
voting or tendering, any shares of Common Stock with respect to any matter,
including without limitation, any Sale Transaction that is not approved by a
majority of the Board, or become a “participant” in any

 

5



--------------------------------------------------------------------------------

contested “solicitation” for the election of directors with respect to the
Company (as such terms are defined or used under the Exchange Act and the rules
promulgated by the SEC thereunder), other than a “solicitation” or acting as a
“participant” in support of all of the nominees of the Board at any shareholder
meeting;

(e) call, seek to call, or to request the calling of, a special meeting of the
shareholders of the Company, or seek to make, or make, a shareholder proposal at
any meeting of the shareholders of the Company or make a request for a list of
the Company’s shareholders (or otherwise induce, encourage or assist any other
person to initiate or pursue such a proposal or request) or otherwise acting
alone, or in concert with others, seek to control or influence the governance or
policies of the Company;

(f) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist, solicit, encourage or facilitate any other
person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or cause or participate in (including by tendering or selling into)
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any transfer or acquisition of shares of Common Stock
or other securities of the Company or any securities of any Affiliate of the
Company if, after completion of such transfer or acquisition or proposed
transfer or acquisition, a person or group (other than the Shareholder Group and
their Affiliates) would beneficially own, or have the right to acquire
beneficial ownership of, more than 5% of the outstanding shares of Common Stock
(based on the latest annual or quarterly report of the Company filed with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act), provided that open
market sales of securities through a broker by the Shareholder Group which are
not actually known by the Shareholder Group to result in any transferee
acquiring beneficial ownership of more than 5% of the outstanding shares of
Common Stock shall not be included in this clause (ii) or constitute a breach of
this Section 6, (iii) any tender offer or exchange offer, merger, change of
control, acquisition or other business combination involving the Company or any
of its subsidiaries, or (iv) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries (any of the transactions or events described in
(i) through (iv) above are referred to as a “Sale Transaction”), unless such
Sale Transaction has been approved by a majority of the Board and has been
publicly announced by the Company; provided, that this paragraph shall not
require members of the Shareholder Group or Drapkin, in his capacity as a
shareholder of the Company, to vote in favor of a Sale Transaction that was
approved by the Board;

(g) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 5 hereof or this Section 6, or otherwise seek (in any manner that would
require public disclosure by any of the Company, or members of the Shareholder
Group or their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;

(h) disparage the Company or any member of the Board or management of the
Company, provided that this provision shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable legal obligation and are subject to contractual
provisions providing for confidential disclosure;

 

6



--------------------------------------------------------------------------------

(i) engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the Company’s securities;

(j) demand or make a request for inspection of the Company’s records under the
Georgia Business Corporation Code;

(k) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(l) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing;

provided, that notwithstanding the foregoing, it is understood and agreed that
this Agreement shall not be deemed to prohibit Drapkin from engaging in any
lawful act in his capacity as a director of the Company that is either approved
by the Board or required for Drapkin to comply with his fiduciary duties.

7. Company Policies. Drapkin agrees to abide by the Company Policies, as they
may be amended from time to time (provided such amendment applies to all
non-employee directors in the same manner), during his service as a director of
the Company and for such period of time thereafter as may be set forth in the
Company Policies. The Shareholder Group will and will cause its Affiliates and
Associates and all related persons to abide by all Company Policies concerning
insider trading, window periods, and material non-public information until the
time specified in the applicable Company Policy.

8. Confidentiality.

(a) Each member of the Shareholder Group acknowledges that certain information
concerning the business and affairs of the Company (“Confidential Information”)
may be disclosed to Drapkin in his capacity as a director of the Company by the
Company and its officers, directors, employees and agents. Each member of the
Shareholder Group agrees that the Confidential Information shall only be used in
furtherance of Drapkin’s duties as a member of the Board. Each member of the
Shareholder Group further agrees that the Confidential Information shall be kept
confidential at all times and that the Shareholder Group and their respective
Affiliates and Associates shall not disclose any of the Confidential Information
in any manner whatsoever without the specific prior written consent of the
Company unless pursuant to paragraph (b) below; provided, however, that no party
shall be prohibited from exercising any legally protected whistleblower rights
(including under Rule 21F under the Exchange Act); and provided further that the
term “Confidential Information” shall not include information that (i) was in or
enters the public domain, or was or becomes generally available to the public,
other than as a result of the disclosure by any member of the Shareholder Group
and their respective Affiliates and Associates in violation of the terms of this
Agreement, any other confidentiality agreement, or under any other contractual,
legal, fiduciary or binding obligation of any member of the Shareholder Group
and their respective Affiliates and Associates; or (ii) was independently
developed or acquired by any member of the Shareholder

 

7



--------------------------------------------------------------------------------

Group without violating any of the obligations of any member of the Shareholder
Group and their respective Affiliates and Associates under this Agreement, any
other confidentiality agreement, or under any other contractual, legal,
fiduciary or binding obligation of any member of the Shareholder Group and their
respective Affiliates and Associates and without use of any Confidential
Information. Each member of the Shareholder Group shall undertake reasonable
precautions to safeguard and protect the confidentiality of the Confidential
Information. The provisions of this Section 8(a) shall survive the expiration of
the Standstill Period or termination of this Agreement pursuant to Section 16
for a period of two (2) year or, if the Confidential Information covered by this
Section 8(a) represents “trade secrets” of the Company, for so long as such
information constitutes a trade secret under applicable law, whichever is
longer.

(b) In the event that any member of the Shareholder Group or any of their
respective Affiliates and Associates is required to disclose any Confidential
Information by oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands or similar processes (a “Legal
Requirement”), such member of the Shareholder Group and their respective
Affiliates and Associates shall (i) provide the Company prompt written notice of
such Legal Requirement so that the Company may seek an appropriate protective
order and waive compliance with the provisions of this Agreement; and
(ii) consult with the Company as to the advisability of taking legally available
steps to resist or narrow any disclosure pursuant to such Legal Requirement. If,
in the absence of a protective order or the receipt of a waiver hereunder, such
member of the Shareholder Group is advised by its outside legal counsel that it
is legally required to disclose such Confidential Information, such member of
the Shareholder Group may disclose to the required person that portion (and only
that portion) of the Confidential Information that such counsel has advised is
required to be disclosed; provided, however, that such member of the Shareholder
Group shall give the Company written notice as far in advance of its disclosure
as is reasonably practicable and shall cooperate using commercially reasonable
efforts in assisting the Company in connection with the Company seeking to
obtain an order or other reliable assurance that confidential treatment shall be
accorded to such portion of the Confidential Information required to be
disclosed.

9. Resignation.

(a) Drapkin hereby irrevocably tenders his resignation as a director of the
Company effective as of the date, if any, that a Shareholder Group Event has
occurred. The Board may accept such resignation, in its sole discretion, by a
majority vote (excluding Drapkin).

(b) If, pursuant to Section 4(c), the Board resolves not to recommend Drapkin
for election to the Board at the Company’s 2018 Annual Meeting, Drapkin shall
promptly resign from the Board, but in no event shall such resignation be more
than three (3) days after the date on which Drapkin is informed of the decision
of the Board not to recommend him for election at the 2018 Annual Meeting.

10. Questionnaires. By the date hereof, Drapkin will have accurately completed
the form of questionnaire provided by the Company for its use in connection with
his appointment to the Board and preparation of the Company’s proxy statement
and other reports filed with the SEC.

11. Compensation. Drapkin shall be compensated for his service as a director and
shall be reimbursed for his expenses on the same basis as all other non-employee
directors of the Company and shall be eligible to be granted equity-based
compensation on the same basis as all other non-employee directors of the
Company.

 

8



--------------------------------------------------------------------------------

12. Indemnification and Insurance. Drapkin shall be entitled to the same rights
of indemnification and directors’ and officers’ liability insurance coverage as
the other non-employee directors of the Company, as such rights may exist from
time to time.

13. Non-Disparagement. The Company agrees during the Standstill Period that it
shall not disparage the Shareholder Group, any member of the Shareholder Group,
or any member of the management of the Shareholder Group, provided that this
provision shall not apply to compelled testimony, either by legal process,
subpoena or otherwise, or to communications that are required by an applicable
legal obligation and are subject to contractual provisions providing for
confidential disclosure.

14. Competitive Businesses. Drapkin will not serve on the board of directors or
similar governing body of any Competitive Business while serving as a director
of the Company. The Shareholder Group will implement and maintain policies and
procedures necessary to ensure that (i) Shareholder Group personnel who are
involved with matters related to the Company will not discuss or share
confidential information involving the Company with other Shareholder Group
personnel who are involved with matters related to any Competitive Business and
(ii) Shareholder Group personnel involved with matters related to any
Competitive Business will not have access to any internal files or confidential
information concerning the Company.

15. Form 8-K; Disclosure.

(a) The Company shall provide to the Shareholder Group a reasonable opportunity
to review and comment on the Company’s Current Report on Form 8-K to be filed
with the SEC with respect to the execution and delivery of this Agreement by the
parties hereto in advance of its filing, and shall consider in good faith the
reasonable and timely comments of the Shareholder Group. No member of the
Shareholder Group shall make (and they will cause their Affiliates and
Associates not to make) any public statements with respect to the matters
covered by this Agreement (including in any filing with the SEC, any other
regulatory or governmental agency, or any stock exchange, or in any materials
that would reasonably be expected to be filed with the SEC, including pursuant
to Exchange Act Rules 14a-6 or 14a-12) that are inconsistent with, or otherwise
contrary to, this Agreement or the statements in the above-described Form 8-K.
The parties acknowledge that this Agreement is required to be filed with the SEC
and each party hereto agrees to the filing of this Agreement by the other party
hereto as may be required for such other party to comply with applicable
securities laws.

(b) During the Standstill Period, all members of the Shareholder Group agree not
to file or disseminate any public disclosure with respect to the Company or
Drapkin’s position on the Board without the prior approval of the Company;
provided, that the Company’s approval will not be required with respect to any
filings or other public disclosures (including disclosure regarding the
Standstill Agreement) that may be required by applicable law (including filings
required by the SEC), subject to compliance with the second sentence of
Section 15(a) above; provided, further, that the Company shall be provided with
a reasonable opportunity to review and comment on any filing by any member of
the Shareholder Group on Schedule 13D (and any amendments thereto).

16. Termination. This Agreement shall terminate and be of no further force or
effect, without further action by any party hereto, effective as of the
expiration of the Standstill Period; provided, however, that Section 7,
Section 8, this Section 16, and Sections 17 through 25 shall continue beyond the
termination of this Agreement and the expiration of the Standstill Period.

 

9



--------------------------------------------------------------------------------

17. Expenses. The Company shall reimburse the Shareholder Group for the
reasonable and documented out-of-pocket expenses (up to a maximum of $10,000)
actually incurred by the Shareholder Group in connection with the negotiation
and execution of this Agreement. The Company shall pay any expense reimbursement
required pursuant to this Section 17 within ten (10) business days of the
Company’s receipt of documentation supporting such expense. Except as provided
in the preceding sentence, all costs or expenses incurred in connection with
this Agreement and all matters related hereto shall be paid by the party
incurring such cost or expense.

18. Specific Performance. Each party hereto acknowledges and agrees, on behalf
of itself and its Affiliates, that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to seek specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in the United States District Court for the Northern District
of Georgia or the courts of the State of Georgia located in Atlanta, Georgia, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

19. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in the United States District Court for the Northern District of
Georgia or the courts of the State of Georgia located in Atlanta, Georgia (and
the parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 24 hereof
will be effective service of process for any such action, suit or proceeding
brought against any party in any such court. Each party, on behalf of itself and
its Affiliates, agrees and consents to the personal jurisdiction of the United
States District Court for the Northern District of Georgia and the courts of the
State of Georgia located in Atlanta, Georgia, and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the United States District Court for the Northern District of Georgia
or the courts of the State of Georgia located in Atlanta, Georgia, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an improper or inconvenient forum.

20. Waiver of July Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH

 

10



--------------------------------------------------------------------------------

PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS MADE IN
THIS SECTION 20.

21. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Georgia
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state.

22. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.

23. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

24. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number set forth
below, or to such other facsimile number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section 24, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section 24, or at such other address as
is provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section 24:

if to the Company:

PRGX Global, Inc.

600 Galleria Parkway

Suite 100

Atlanta, Georgia 30339

Facsimile: (770) 779-3034

E-mail: vic.allums@prgx.com

Attention: Victor A. Allums, Senior Vice President and General Counsel

 

11



--------------------------------------------------------------------------------

with a copy to:

Troutman Sanders LLP

600 Peachtree Street

Suite 5200

Atlanta, Georgia 30308

Facsimile: (404) 962-6599

E-mail: david.ghegan@troutmansanders.com

Attention: David W. Ghegan

if to the Shareholder Group or any member thereof:

Northern Right Capital Management, L.P.

10 Corbin Drive

3rd Floor

Darien, Connecticut 06820

Facsimile: (203) 202-9823

E-mail: matt@northernrightcap.com

Attention: Matthew A. Drapkin

with a copy to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

E-mail: RBirns@gibsondunn.com

Facsimile: (212) 716-0830

Attention: Richard J. Birns, Esq.

25. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

COMPANY:

PRGX GLOBAL, INC.

By:

  /s/ Ronald E. Stewart

Name:

  Ronald E. Stewart

Title:

  President and Chief Executive Officer

SHAREHOLDER GROUP:

MATTHEW A. DRAPKIN

/s/ Matthew A. Drapkin

 

NORTHERN RIGHT CAPITAL MANAGEMENT, L.P.

 

By:   BC Advisors, LLC, its general partner

By:

  /s/ Matthew Drapkin

Name:

  Matthew Drapkin

Title:

  Class A Member

NORTHERN RIGHT CAPITAL (QP), L.P.

By:

 

Northern Right Capital Management, L.P.,

its general partner

 

By:

  BC Advisors, LLC, its general partner  

By:

 

/s/ Matthew Drapkin

 

Name:

  Matthew Drapkin  

Title:

  Class A Member

BC ADVISORS, LLC

By:

  /s/ Matthew Drapkin

Name:

  Matthew Drapkin

Title:

  Class A Member

 

13



--------------------------------------------------------------------------------

Annex A

Beneficial Ownership of each member of the Shareholder Group

1,083,365 shares of Common Stock are directly held by Northern Right Capital
(QP), L.P. Due to the relationships amongst the members of the Shareholder
Group, the other members of the Shareholder Group may be deemed to share
beneficial ownership of such shares of Common Stock.

 

14